  Case 17-18503         Doc 48     Filed 04/12/19 Entered 04/12/19 08:30:45              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-18503
         ARIAN JOHNSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/19/2017.

         2) The plan was confirmed on 08/15/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/27/2018, 08/08/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 03/12/2019.

         6) Number of months from filing to last payment: 20.

         7) Number of months case was pending: 22.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-18503        Doc 48      Filed 04/12/19 Entered 04/12/19 08:30:45                     Desc Main
                                     Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor              $7,630.00
        Less amount refunded to debtor                            $0.00

NET RECEIPTS:                                                                                    $7,630.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $1,878.18
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $366.91
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $2,245.09

Attorney fees paid and disclosed by debtor:                 $128.24


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal       Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
ARGON CREDIT                    Unsecured      1,500.00            NA              NA            0.00        0.00
ASCENSION SERVICES LP           Unsecured      4,556.00            NA              NA            0.00        0.00
BANK OF AMERICA                 Unsecured         539.00        586.36          586.36           0.00        0.00
BARCLAYS BANK DELAWARE          Unsecured      1,531.00            NA              NA            0.00        0.00
CB INDIGO                       Unsecured         261.00           NA              NA            0.00        0.00
CB/MEIJER                       Unsecured         997.00           NA              NA            0.00        0.00
CELTIC/CONT                     Unsecured         453.00           NA              NA            0.00        0.00
CONTINENTAL FINANCE COMP        Unsecured         465.00           NA              NA            0.00        0.00
CREDITBOX.COM                   Unsecured            NA         291.30          291.30           0.00        0.00
CREDITBOX.COM                   Unsecured            NA       2,541.91        2,541.91           0.00        0.00
DISCOVER BANK                   Unsecured         987.00      1,034.22        1,034.22           0.00        0.00
EVERGREEN FINANCE               Unsecured         700.00           NA              NA            0.00        0.00
FIRST INVESTORS FINANCIAL SVC   Secured       12,825.00     28,299.43        15,400.00      3,966.17    1,418.74
FIRST INVESTORS FINANCIAL SVC   Unsecured     14,657.00            NA        12,899.43           0.00        0.00
FNCC                            Unsecured         614.00           NA              NA            0.00        0.00
GECRB/WALMART                   Unsecured         567.00           NA              NA            0.00        0.00
GREEN GATE SERVICING            Unsecured         350.00           NA              NA            0.00        0.00
ILLINOIS LENDING CORP           Unsecured            NA         987.99          987.99           0.00        0.00
INBOXLOAN                       Unsecured         800.00           NA              NA            0.00        0.00
Mabt/Contfin                    Unsecured         465.00           NA              NA            0.00        0.00
MID AMERICA BANK                Unsecured         415.00        512.99          512.99           0.00        0.00
MID AMERICA BANK                Unsecured         268.00        321.58          321.58           0.00        0.00
MIDLAND FUNDING                 Unsecured         567.00        603.96          603.96           0.00        0.00
MIDLAND FUNDING                 Unsecured         809.00        776.43          776.43           0.00        0.00
MR AMAZING LOANS                Unsecured            NA       2,912.78        2,912.78           0.00        0.00
NATIONWIDE LOANS                Unsecured      1,817.00       1,137.38        1,137.38           0.00        0.00
PRA RECEIVABLES MGMT            Unsecured      1,722.00       1,900.00        1,900.00           0.00        0.00
PRA RECEIVABLES MGMT            Unsecured      2,489.00       3,000.00        3,000.00           0.00        0.00
PRA RECEIVABLES MGMT            Unsecured      2,043.00       2,499.62        2,499.62           0.00        0.00
PREMIER BANKCARD                Unsecured         501.00        613.52          613.52           0.00        0.00
PROGRESSIVE LEASING             Unsecured         750.00        458.01          458.01           0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-18503         Doc 48     Filed 04/12/19 Entered 04/12/19 08:30:45                   Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim         Claim         Claim        Principal       Int.
Name                               Class    Scheduled      Asserted      Allowed         Paid          Paid
QUANTUM3 GROUP LLC              Unsecured         538.00        292.50        292.50           0.00        0.00
US DEPT OF EDUCATION            Unsecured            NA    137,424.76    137,424.76            0.00        0.00
ZINGO CASH                      Unsecured      1,508.00       1,454.18      1,454.18           0.00        0.00


Summary of Disbursements to Creditors:
                                                             Claim           Principal                Interest
                                                           Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                      $0.00               $0.00                 $0.00
      Mortgage Arrearage                                    $0.00               $0.00                 $0.00
      Debt Secured by Vehicle                          $15,400.00           $3,966.17             $1,418.74
      All Other Secured                                     $0.00               $0.00                 $0.00
TOTAL SECURED:                                         $15,400.00           $3,966.17             $1,418.74

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                $0.00                $0.00
       Domestic Support Ongoing                              $0.00                $0.00                $0.00
       All Other Priority                                    $0.00                $0.00                $0.00
TOTAL PRIORITY:                                              $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                           $172,248.92                 $0.00                $0.00


Disbursements:

       Expenses of Administration                             $2,245.09
       Disbursements to Creditors                             $5,384.91

TOTAL DISBURSEMENTS :                                                                          $7,630.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-18503         Doc 48      Filed 04/12/19 Entered 04/12/19 08:30:45                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/12/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
